Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest, either alone or in combination,  hibernate clear logic having a first input terminal coupled to a main input power supply to sense a voltage thereof to enable usage of battery power by hibematable circuits when the main input power supply is switched off, and a second input terminal coupled to a low frequency clock signal to periodically wake up hibematable circuits to use battery power; hibernate set logic having an input terminal to receive a hibernate input command signal, the hibernate set logic to disable usage of battery power by hibematable circuits based on the hibernate input command signal to conserver battery power; a debounce circuit coupled to an output terminal of the hibernate set logic to validate the hibernate input command signal before disabling usage of battery power by hibematable circuits; and hibernate state control logic coupled to an output of the debounce circuit to receive a valid hibernate input command signal to disable usage of battery power by hibematable circuits, the hibernate state control logic further coupled to an output of the hibernate clear logic to enable usage of battery power by hibematable circuits when the main input power supply is switched off or to periodically wake up hibematable circuits to use battery power to perform a function, the hibernate state control logic to selectively control multiplexing battery power onto a hibematable power bus coupled to the hibematable circuits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH G PATEL/Primary Examiner, Art Unit 2185